NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted August 23, 2012
                                    Decided August 28, 2012

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              DIANE S. SYKES, Circuit Judge



No. 12‐2286

UNITED STATES OF AMERICA,                             Appeal from the United States District Court
     Plaintiff‐Appellee,                              for the Eastern District of Wisconsin.

       v.                                             No. 1:07‐cr‐00073‐WCG‐1

CHARLES T. McINTOSH,                                  William C. Griesbach,
    Defendant‐Appellant.                                   Judge.

                                           O R D E R

       We  have  considered  the  Anders  brief  submitted  by  the  attorney  for  the  defendant‐
appellant, Charles T. McIntosh.  The brief is sufficient on its face and we agree that there are
no non‐frivolous grounds for appeal.  The motion to withdraw is granted and the appeal is
dismissed.